DETAILED ACTION
Claims 1 – 21 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  The phrase “the parsing” in lines 14-15 of claim 9 lacks antecedent basis.  Dependent claim 12 introduces “an instruction parsing module”. Appropriate correction is required.

Drawings
The drawings are objected to because the numbering of components and flow chart steps in figure 2, 3, 4 and 7 are grainy and difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rostoker et al (US 2016/0011964, hereinafter referred to as Rostoker).
	As per claims 1 and 20:
	Taking claim 1 as exemplary: A processing device, coupled to a storage module, for controlling access to the storage module and performing data processing (Rostoker: figure 1, processor 132, storage device 134), the processing device comprising: an instruction parsing module configured to receive a data processing instruction indicating a predetermined data processing operation on target data (Rostoker: Paragraph [0082] – [0083], the processor performs parsing of the instructions), wherein the data processing instruction comprises a data processing operation field, and a data address field (Rostoker: Paragraph [0020] and [0022], write and read commands perform functionality of data processing operation field, indication of location to store or read data performs functionality of claimed data address field); and a data processing module coupled to the instruction parsing module and configured to perform the predetermined data processing operation on the target data according to the data processing operation field in the data processing instruction obtained by the instruction parsing module (Rostoker: Paragraph [0082] – [0083] processors executing instructions, and paragraphs [0020] 
	Rostoker does not specifically disclose that the data processing instruction comprises a task type filed, and determining whether the data processing instruction carries the target data according to the task type field in the data processing instruction obtained by the instruction parsing module through parsing.
	However, the claimed purpose of the task type field is to indicate whether the instruction carries the target data, that is to say the target data is present in the instruction.  Rostoker teaches performing both read and write operations.  If it is a read operation the data is not in the instruction, if it is a write operation the data is in the instruction so that it can be written.  In this way the mere fact of determining what kind of operation the instruction is to perform makes it already clear whether the data is in the instruction or not.  It would have been obvious to one of ordinary skill in the art at the time of filing that the functionality of the claimed “task type field” is performed by Rostoker by determining whether the command is a read command or a write command as the read commands of Rostoker do not have data in the instruction and the write commands do have data in the instruction.

	As per claim 2:
	Rostoker discloses the processing device is further configured to store a processing result of the predetermined data processing operation performed by the data processing module in the storage module (Rostoker: Paragraph [0020], storing data to memory 134 in write operation).
	As per claim 3:
	Rostoker discloses the processing device is further configured to issue a processing result of the predetermined data processing operation performed by the data processing module by the instruction parsing module (Rostoker: Paragraph [0022] Read operation to read data from memory 134).
	As per claim 4:
	Rostoker discloses the target data stored in the storage module 23035309-8038US01 is transferred from an external storage device to the storage module in advance (Rostoker: Paragraph [0021] – [0022] after a read-ahead command is received, controller writes data that will be used into memory of the host before it is requested by the host).
	As per claim 5:
	Rostoker discloses the external storage device comprises an external storage module and an external processing device coupled to the external storage module, and the external processing device is configured to control access to the external storage module and process data (Rostoker: Paragraph [0017], controller 120 performs the functionality of the claimed external processing device).
	As per claim 6:
	Rostoker discloses the processing device further comprises a storage control module, and the storage control module is coupled to the instruction parsing module, the storage module, and the data processing module, and the storage control module is configured to access the target data stored in the storage module according to the storage address when the data address field of the data processing instruction does not carry the target data (Rostoker: Paragraph [0085] processor accessing data 
	As per claim 7:
	Rostoker discloses the instruction parsing module is further configured to, after receiving the data processing instruction, send feedback information based on the state of the processing device to indicate whether the data processing instruction will be executed (Rostoker: Paragraph [0033] generating an acknowledgement message for the operation).
	As per claim 8:
	Rostoker discloses the data processing instruction comprises instruction identification information for identifying the data processing instruction, and the feedback information comprises the instruction identification information (Rostoker: Paragraph [0033] the acknowledgement message includes the location the operation accessed, interpreting this as the claimed instruction identification information).
	
Allowable Subject Matter
Claims 9 – 19 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, either alone or in combination, fail to teach the claimed limitations of a data processing instruction for performing a predetermined data processing operation on target data, the data processing instruction comprises a task type field, a data processing operation field, and a data address field; the main controller is further configured to carry the target data or a storage address of the target data in the data address field of the data processing instruction, and determine whether the data processing instruction carries the target data according to the task type field in the data processing instruction obtained by the parsing, and when the data address field of the data processing instruction .
The use of the task type field to indicate whether the data address field contains data or if it contains an address does not appear to be taught by the prior art.  The examiner recommends amending claims 1 and 20 to make it clear that depending on the task type field the data address field would contain either the target data or the storage address of the target data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181